                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

MARGARET ODOM,                              )
                                            )
             Plaintiffs,                    )
                                            )
      v.                                    )   CASE NO. 3:18-cv-797-ALB
                                            )
ALABAMA COOPERATIVE                         )
EXTENSION SYSTEM, et al.,                   )
                                            )
             Defendants.                    )
                                            )
                                            )

                   MEMORANDUM OPINION AND ORDER

      This matter comes before the Court on motion by the Alabama Cooperative

Extension System, Paul Brown, Kyle Kostelecky, Gary Lemme, and Stanley

Windham (“Defendants”) to dismiss a claim brought against them by Margaret

Odom (“Plaintiff”). (Doc. 19).      Although Plaintiff alleges four counts in her

amended complaint, Defendants move to dismiss only Count II (age discrimination

in violation of 29 U.S.C. 621). (Doc. 16 at 16-17). Upon consideration, Defendants’

motion is due to be DENIED.

                                  BACKGROUND

      The following allegations are taken from the amended complaint (Doc. 17)

and will be taken as true for the purposes of this order.
        Margaret Odom is a sixty-six-year-old female who began working for the

Alabama Cooperative Extension System (“ACES”) in 2002. ACES is an educational

outreach organization that is administered by Alabama A&M University, Auburn

University, and Tuskegee University. ACES provides educational programs in

agriculture,      forestry,      consumer        sciences,      economic         development,         youth

development, and urban affairs.1 ACES has offices in 67 Alabama counties that are

supported by Regional Extension Agents. In 2004, Odom became a Regional

Extension Agent (“REA”) in ACES’s Family and Consumer Sciences (“FCS”)

Program.

        In 2017, ACES announced a change to their management structure that would

require all REAs from the FCS program to move to Auburn, Alabama. See Doc. 17

¶17. Odom and others filed charges against ACES with the EEOC claiming the

move would create prohibitively long commutes for employees that were

disproportionately older and female. ACES changed its plans and instead required

FCS REAs to oversee expanded territories. See Doc. 17 ¶20. Odom alleges that the

changes to the plan are pretextual and that ACES is merely trying to force elderly

women to quit. See Doc. 17 ¶22.




1
 About Us, Alabama Cooperative Extension System Blog, https://www.aces.edu/blog/category/about-us/ (last
visited on February 6, 2020)

                                                      2
      Count II of the complaint “avers that the Defendants Kostelecky, Brown,

Lemme, and Windham, have discriminated against the Plaintiff due to her age, in

violation of the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.”

Doc. 17 ¶57. Plaintiff asserts that she “is entitled to injunctive and equitable relief

against the individual Defendants Kostelecky, Brown, Lemme, and Windham” and

seeks “injunctive relief prohibiting the Defendants from continuing to subject the

Plaintiff to age discrimination; and such further, other and different relief as this

Court may deem appropriate and necessary.” See Doc. 17 ¶58 & 59(a-b).

                                    STANDARD

      When considering a motion to dismiss, the court accepts all facts alleged in

the complaint as true and draws all reasonable inferences in the plaintiff’s favor.

Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir. 2010). There are two

questions a court must answer before dismissing a complaint. First, the court must

ask whether there are allegations that are no more than conclusions. If there are,

they are discarded. Second, the court must ask whether there are any remaining

factual allegations which, if true, could plausibly give rise to a claim for relief. If

there are none, the complaint will be dismissed. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007).




                                          3
                                    DISCUSSION

      Defendants filed a motion to dismiss Count II. Defendants do not contest the

substance of Plaintiff’s factual allegations or argue that those allegations fail to state

a claim for age discrimination. Instead, Defendants raise four arguments about the

request for relief incorporated in Count II. Although these arguments may have

some merit at summary judgment or trial, none is a reason to dismiss Count II of the

Amended Complaint.

      First, Defendants argue that the Amended Complaint improperly brings an

Age Discrimination Claim “via 42 U.S.C. § 1983.” Doc. 19 ¶1 (quoting Doc. 17

¶1). The quoted language comes from the introductory paragraph of the Amended

Complaint, not Count II. For her part, Plaintiff disclaims any intent to bring an age

discrimination claim under Section 1983. And the Amended Complaint does not

mention Section 1983 in the substance of Count II itself. Accordingly, although this

loose language may need to be removed from the introductory paragraph of the

Amended Complaint, it is no basis to dismiss Count II.

      Second, Defendants argue that Plaintiff cannot seek injunctive relief under

Count II because (1) ACES has sovereign immunity as a state agency and (2) the

individual defendants cannot be enjoined from committing conduct that has already

occurred. Doc. 19 ¶¶ 1& 2. Plaintiff responds that (1) Count II is not brought against

ACES and (2) she is seeking only prospective injunctive relief based on allegations


                                            4
that the individual defendants are continuing to violate federal law. Plaintiff is

correct. Count II of the Amended Complaint applies only to “Defendants

Kostelecky, Brown, Lemme, and Windham,” not ACES. Doc. 17 ¶57. And, in the

factual allegations of the Amended Complaint, Plaintiff alleges that the individual

defendants enforce various policies that “disproportionately and adversely affect an

ACES program section composed of predominately older female employees” and

“discriminate against older employees with many years of service to ACES.” Doc.

17 ¶¶ 22 & 24. Although Plaintiff’s terse, 2-page response to Defendants’ motion

should have more clearly addressed this issue, it is apparent that Plaintiff seeks

prospective injunctive relief to stop the individual defendants from continuing to

implement certain policies.

      Third, Defendants argue that Plaintiff is seeking an impermissible “obey the

law” injunction. See Doc. 19 ¶4. The Eleventh Circuit has repeatedly held that

injunctions that broadly prohibit discrimination based on an immutable

characteristic are overly vague and invalid. See Burton v. City of Belle Glade, 178

F.3d 1175, 1201 (11th Cir. 1999) (holding that “to enjoin the City from

discriminating on the basis of race in its annexation decisions…would do no more

than instruct the City to “obey the law…[which] would not satisfy the specificity

requirements of Rule 65(d).”); Payne v. Travenol Labs., Inc., 565 F.2d 895, 897 (5th

Cir. 1978) (holding that such “obey the law injunctions cannot be sustained”). The


                                         5
Court will not enter such an injunction. But it is not at all clear that the Amended

Complaint is seeking that kind of injunction. Although Plaintiff should have more

clearly addressed this issue in her response brief, it is apparent from that response

that Plaintiff is seeking injunctive relief to stop the individual defendants from

continuing to implement certain ACES policies.          Rule 65(d)’s command that

injunctions be specific does not warrant a dismissal at this stage.

      Fourth, Defendants argue that Plaintiff cannot seek “[s]uch further, other and

different relief as this Court may deem appropriate and necessary.” See Doc. 19 at

2-4. Now is not the time to litigate over the specific kind of relief to which Plaintiff

may be entitled if she is successful in establishing that the individual defendants are

discriminating based on age. Whether Plaintiff is entitled to any relief under this

request will need to be addressed after she has established discrimination. See, e.g.,

Mancero-Ramirez v. City of Hoover, Alabama, 2006 WL 8436600, at *4 (N.D. Ala.

June 14, 2006)(“A motion regarding the sufficiency of claims for injunctive relief

would be more appropriate once all of the evidence is under submissions. In that

context, the court can determine what specific conduct, if any, needs to be

enjoined.”).




                                           6
                                  CONCLUSION


     In light of the foregoing reasoning, Defendants’ motion to dismiss is due to

be and is DENIED.

     DONE and ORDERED this 19th day of March 2020.



                                         /s/ Andrew L. Brasher
                                    ANDREW L. BRASHER
                                    UNITED STATES DISTRICT JUDGE




                                       7
